Citation Nr: 1515900	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-24 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Fairview Northland Regional medical center (Fairview) in Princeton, Minnesota, on February 26, 2012.                                                                          


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 determination by the St. Cloud, Minnesota VA Medical Center (VAMC), the Agency of Original Jurisdiction (AOJ).  Additional evidence, including VA and private treatment records, has been added to the record (without a waiver of RO initial consideration) since the statement of the case (SOC) was issued in August 2012. The RO will have opportunity to review the additional evidence in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks VA payment or reimbursement for medical expenses he incurred being treated at Fairview for right elbow pain and swelling on February 26, 2012.  The St. Cloud VAMC denied his claim on the basis that a VA facility was feasibly available to provide the necessary care and that the services provided were not so emergent that a delay would have been hazardous to his life or health.  

A February 26, 2012 VA nursing telephone encounter note indicates the Veteran called the Minneapolis VA health care system and complained of elbow pain, which he rated as 8 out of 10.  He reported there was redness and fluid around the area.  A financial disclaimer indicating that the conversation was not an authorization for VA payment was read to the Veteran.  The VA nurse recommended urgent care.  The Veteran reported he received care through the Minneapolis VAMC, but it was more than an hour drive from his house.  The note indicates "he agree[d]" to urgent care at the Fairview medical center.  A history of gout and joint pain was noted, and the Veteran reported he had joints drained previously.  

A treatment note from the Fairview emergency department shows the Veteran sought treatment for right elbow pain and swelling on February 26, 2012.  He reported cutting wood the day before and awakening at 4 a.m. due to pain and seeking treatment at the emergency department because the pain was not relieved by pain medication.  On examination, the elbow was warm to touch with some erythema.  Olecranon bursitis was diagnosed.  The treating physician recommended ice and rest for the elbow.  He was discharged home in stable condition.

The Veteran maintains that he believed any delay in receiving medical treatment would be hazardous to his health and that appropriate VA facilities were not feasibly available because the day he sought care was a Sunday, and the St. Cloud VAMC was closed.  

The Board notes an October 2013 rating decision granted the Veteran service connection for polycythemia vera, rated 10 percent, effective March 26, 2009.  In December 2013, he appealed the initial rating assigned for polycythemia vera and filed a claim to reopen a previously denied claim of service connection for gout, asserting it was secondary to his newly service-connected polycythemia vera; the appeal and claim are still pending before the RO.  [An interim April 2014 rating decision granted an increased 40 percent rating for polycythemia vera, effective March 26, 2009.]  He also submitted a November 2013 statement from a VA treatment provider, who opined the Veteran has gout that is associated with polycythemia vera.  In February 2015, he submitted a January 2015 Fairview treatment note that shows a diagnosis of acute gouty arthritis of the right elbow.

The matters remaining to be resolved in this matter are whether a VA facility was feasibly available to provide the necessary treatment, whether the treatment was for a non-service-connected disability associated with and held to be aggravating a service-connected disability, and whether the treatment was provided in a medical emergency.  The record does not contain any documentation as to whether an appropriate VA facility was indeed feasibly available.  A remand to obtain medical opinions and all necessary documentation is necessary.

The record does not show that the Veteran received adequate notice of the criteria for establishing entitlement to the benefit sought in this appeal.  .

The case is REMANDED for the following:

1. The AOJ should send the Veteran a letter, notifying him of the information and evidence that is necessary to substantiate this claim under both 38 U.S.C.A. § 1728 (and the implementing regulation 38 C.F.R § 17.120) and 38 U.S.C.A. § 1725 (and the implementing regulation 38 C.F.R. § 17.1002).  He should have opportunity to respond.

2. The AOJ should arrange for all necessary development to establish whether VA facilities were feasibly available to provide treatment for the Veteran's right elbow pain and swelling on February 26, 2012, and make a formal finding for the record addressing that question.  Such development should include determining the relative distances from the Veteran's residence to VA and private treatment facilities and whether the VA facilities were indeed available on February 26, 2012.

3. Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion that (considers the Veteran's assertions) responds to the following:

(a) Please identify (by diagnosis) any/each right elbow disability shown.  

(b) Is it at least as likely as not (a 50% or better probability) that any/each right elbow disability for which the Veteran sought treatment on February 26, 2012, was associated with/aggravating his service-connected polycythemia vera?

The examiner must explain the rationale for the opinion, citing to supporting clinical data and medical literature, and comment on the VA treatment provider's November 2013 opinion noted above (that the Veteran has gout that is associated with his service-connected polycythemia vera), expressing agreement or disagreement with the opinion, and explaining the rationale for the agreement/disagreement.  

(c) Was the Veteran's medical condition on February 26, 2012, of an emergent nature (requiring immediate medical attention)? 

The consulting provider should indicate whether the Veteran's condition was manifested by acute symptoms of sufficient severity that a prudent layperson (who possesses an average knowledge of health and medicine) could reasonably expect the failure to seek immediate medical attention would place the health of the individual in serious jeopardy.  The examiner should acknowledge (i.e., comment on the significance of) the February 26, 2012, VA nursing telephone encounter note indicating that a VA nurse recommended urgent care.

4.  The AOJ should then review the record, ensure all development sought is completed, and then readjudicate the claim under 38 U.S.C.A. § 1728 (if applicable) and § 1725.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

